This Cause coming on this Day to be heard pursuant to the Order of this Court of the 10th Instant Mr. Parsons Solicitor for the Complainant moved That the Order for hearing might be read Ordered and done accordingly. Mr. John Rutledge then opened the Nature and Scope of the Bill and Mr. Charles Pinckney the Nature and Scope of the Answer. Whereupon and upon hearing Counsel on both Sides the Court did order and decree that it be referred to the Master, to state an  Account of the Value of the Negroes Labour in the Pleadings mentioned from the Time of Mr. Mac-Master’s Death, till the 7. of April 1767 and the Interest of the Sum, that Sum shall amount to: Also that the Master do calculate the Interest on the amount Sales of the negroes from the Day of the Sale and make his Report in the Premisses to this Court and that the Defendant do pay to the Complainants, or their Attornies, the Value of the said Labour, the Interest thereon; the Amount Sales of the said negroes, and the Interest thereon; and all the Complainant’s Costs in this Suit.